Exhibit 10.4

GENERAL MILLS, INC.

SUPPLEMENTAL BENEFITS TRUST

TRUST AGREEMENT

This TRUST AGREEMENT is made as of September 26, 1988, is between General Mills,
Inc. (the “Grantor”) and Norwest Bank Minnesota, N.A. (the “Trustee”).

1. Purpose. The purpose of this trust (the “Trust”) is to provide a vehicle to
(a) hold assets of the Grantor as a reserve for the discharge of the Grantor’s
obligations to certain individuals (the “Beneficiaries”) entitled to receive
benefits under the General Mills, Inc. Compensation Plan for Non-Employee
Directors and the General Mills, Inc. Retirement Plan for Non-Employee Directors
and any other plan of deferred compensation that the Grantor so designates in
writing to the Trustee (the “Plans”), and (b) invest, reinvest, disburse and
distribute those assets and the earnings thereon as provided hereunder and in
the Plans.

2. Trust Corpus. The Grantor hereby transfers to the Trustee and the Trustee
hereby accepts and agrees to hold, in trust, the sum of Ten Dollars ($10.00)
plus such cash and/or property, if any, transferred to the Trustee by the
Grantor or on behalf of the Grantor pursuant to obligations incurred under any
or all of the Plans and the earnings thereon, and such cash and/or property,
together with the earnings thereon and together with any other cash or property
received by the Trustee pursuant to Section 8(a) of this Trust Agreement, shall
constitute the trust estate and shall be held, managed and distributed as
hereinafter provided. The Grantor shall execute any and all instruments
necessary to vest the Trustee with full title to the property hereby
transferred.

3. Grantor Trust. The Trust is intended to be a trust of which the Grantor is
treated as the owner for federal income tax purposes in accordance with the
provisions of Sections 671 through 679 of the Internal Revenue Code of 1986, as
amended (the “Code”). If the Trustee, in its sole discretion, deems it necessary
or advisable for the Grantor and/or the Trustee to undertake or refrain from
undertaking any actions (including, but not limited to, making or refraining
from making any elections or filings) in order to ensure that the Grantor is at
all times treated as the owner of the Trust for federal income tax purposes, the
Grantor and/or the Trustee will undertake or refrain from undertaking (as the
case may be) such actions. The Grantor hereby irrevocably authorizes the Trustee
to be its attorney-in-fact for the purpose of performing any act which the
Trustee, in its sole discretion, deems necessary or advisable in order to
accomplish the purposes and the intent of this Section 3. The Trustee shall be
fully protected in acting or refraining from acting in accordance with the
provisions of this Section 3.

4. Irrevocability of Trust. The Trust shall be irrevocable and may not be
altered or amended in any substantive respect, or revoked or terminated by the
Grantor in whole or in part, without the express written consent of a majority
of the Beneficiaries of the Trust; provided, however, that the Trust may be
amended, as may be necessary either (i) to obtain a favorable ruling from the
Internal Revenue Service with respect to the tax consequences of the
establishment and settlement of the Trust, or (ii) to make nonsubstantive
changes, which have no effect upon the amount of any Beneficiary’s benefits, the
time of receipt of benefits, the identity of any recipient of benefits, or the
reversion of any assets to the Grantor prior to the Trustee’s satisfaction of
all the Trustee’s obligations hereunder; provided, further, that in the event of
a “Change of Control” as defined in Section 2.2 of the General Mills, Inc.
Retirement Plan for Non-Employee Directors (hereinafter referred to as a “Change
in Control”), the Trust may not be altered or amended in any substantive
respect, or revoked or terminated by the Grantor’s successor unless a majority
of the Beneficiaries, determined as of the day before such Change in Control,
agree in writing to such an alteration, amendment, revocation or termination.

5. Investment of Trust Assets.

(a) Grantor shall have the sole power and responsibility for the management,
disposition, and investment of the Trust assets, and Trustee shall comply with
written directions from the Grantor. The Trustee shall have no duty or
responsibility to review, initiate action, or make recommendations regarding the
investment of the Trust assets and shall retain such assets until directed in
writing to dispose of them. Prior to issuing any such directions, the Grantor
shall certify to the Trustee the person(s) at the Company or its agent who have
the authority to issue such directions.

(b) In the administration of the Trust, Trustee shall have the following powers;
however, all powers regarding the investment of the Trust shall be done solely
pursuant to direction of the Grantor or its delegated agent or, if applicable,
an Investment Manager, unless Trustee has been properly delegated investment
authority:

(1) To hold assets of any kind, including shares of any registered investment
company, whether or not Trustee or any of its affiliates provides investment
advice or other services to such company and receives compensation for the
services provided;

(2) To sell, exchange, assign, transfer, and convey any security or property
held in the Trust, at public or private sale, at such time and price and upon
such terms and conditions (including credit) as directed;

(3) To invest and reinvest assets of the Trust (including accumulated income) as
directed;

(4) To vote, tender, or exercise any right appurtenant to any stock or
securities held in the Trust, as directed;

(5) To consent to and participate in any plan for the liquidation,
reorganization, consolidation, merger or any similar action of any corporation,
any security of which is held in the Trust, as directed;



--------------------------------------------------------------------------------

(6) To sell or exercise any “rights” issued on any securities held in the Trust,
as directed;

(7) To cause all or any part of the assets of the Trust to be held in the name
of Trustee (which in such instance need not disclose its fiduciary capacity) or,
as permitted by laws, in the name of any nominee, and to acquire for the Trust
any investment in bearer form, but the books and records of the Trust shall at
all times show that all such investments are part of the Trust and Trustee shall
hold evidence of title to all such investments;

(8) To make such distributions in accordance with the provisions of this Trust
Agreement;

(9) To hold a portion of the Trust for the ordinary administration and for the
disbursement of funds in cash, without liability for interest thereon for such
period of time as necessary, notwithstanding that Trustee or an affiliate of
Trustee may benefit directly or indirectly from such uninvested amounts. It is
acknowledged that Trustee’s handling of such amounts is consistent with usual
and customary banking and fiduciary practices, and any earnings realized by
Trustee or its affiliates will be compensation for its bank services in addition
to its regular fees; and

(10) To invest in deposit products of Trustee or its affiliates, or other bank
or similar financial institution, subject to the rules and regulations governing
such deposits, and without regard to the amount of such deposit, as directed;

(11) To invest in securities (including stock and the rights to acquire stock)
or obligations issued by the Grantor as that term is defined in the Plans;

(12) To appoint custodians, subcustodians, or subtrustees, domestic or foreign
(including affiliates of the Trustee), as to part or all of the Trust; provided
that the Trustee shall not be liable for the acts or omissions of any
subcustodian appointed under this Section.

(c) From time to time the Grantor may appoint one or more investment managers
who shall have investment management and control over all or a portion of the
assets of the Trust (“Investment Managers”). The Grantor shall notify the
Trustee in writing of the appointment of the Investment Manager. In the event
more than one Investment Manager is appointed, the Grantor shall determine which
assets shall be subject to management and control by each Investment Manager and
shall also determine the proportion in which funds withdrawn or disbursed shall
be charged against the assets subject to each Investment Manager’s management
and control. Such Investment Manager shall direct Trustee as to the investment
of assets and any voting, tendering, and other appurtenant rights of all
securities held in the portion of the Trust over which the Investment Manager is
appointed. Trustee shall have no duty or responsibility to review, initiate
action, or make recommendations regarding the investment of the Trust assets and
shall retain such assets until directed in writing to dispose of them.

(d) Grantor may delegate to Trustee the responsibility to manage all or a
portion of the Trust if Trustee agrees to do so in writing. Upon written
acceptance of that delegation, Trustee shall have full power and authority to
invest and reinvest the Trust in investments as provided herein, subject to any
investment guidelines provided by Grantor.

(e) The Trustee shall have no responsibility to notify the Grantor of any calls
for redemption which do not appear in Standard New York Financial Publications,
unless the Trustee actually receives written notice of such call for redemption.
The Trustee shall promptly notify the Grantor of each written notice actually
received by the Trustee in the ordinary course of its custodial business
hereunder concerning any default of payment in connection with securities held
hereunder, call for redemption, exchange offer, tender offer, rights offering,
subscription rights, conversion or similar rights, merger, consolidation,
reorganization, reclassification or recapitalization, or similar event or
proceeding affecting the property held in the Trust, and shall take such action
in respect thereto as may be directed in writing by the Grantor.

(f) All solicitation fees payable to the Trustee as agent in connection with
tender offers or any of the aforementioned proceedings that would not otherwise
be payable to the Grantor will be retained by the Trustee, to the extent that
said fee retention does not violate the Employee Retirement Income Security Act
or other federal or state laws.

(g) Should any securities held in any depository be called for partial
redemption by the issuer of such securities, the Trustee is authorized in the
Trustee’s sole discretion to allot the called portion to the respective holders
in any manner deemed to be fair and equitable in the Trustee’s judgment.
Securities called for partial redemption must be in the Trust pursuant to an
actual rather than provisional credit.

6. Distribution of Trust Assets.

(a) Subject to the provisions of paragraph (b) below, at such time as a
Beneficiary is entitled to a payment under any of the Plans, he shall be
entitled to receive from the Trust (i) an amount in cash equal to the amount to
which he is entitled under the Plan or Plans at such time, less (ii) any
payments previously made to him by the Grantor with respect to such amount
pursuant to the terms of the Plans. The commencement of payments from the Trust
shall be conditioned on the Trustee’s prior receipt of a written instrument from
the Beneficiary in a form satisfactory to the Trustee containing representations
as to (A) the amount to which the Beneficiary is entitled under the Plans,
(B) the fact that he has requested the payment of such amount from the Grantor
pursuant to the terms of the Plans, (C) the amount, if any, he has received from
the Grantor under the Plans with respect to such amount, and (D) the amount to
be paid him by the Trust (i.e., the difference between (A) and (C) above). All
payments to a Beneficiary from the Trust shall be made in accordance with the
provisions of the applicable Plan. The Trustee shall be fully protected in
making any payment in accordance with the provisions of this paragraph.



--------------------------------------------------------------------------------

(b) The Trustee shall make or commence payment to the Beneficiary in accordance
with his representations not later than 30 business days after its receipt
thereof; provided, however, that before the Trustee makes or commences any such
payment and not later than 7 business days after its receipt of the
Beneficiary’s representations, the Trustee shall request in writing the
Grantor’s agreement that the Beneficiary’s representations are accurate with
respect to the amount, fact, and time of payment to him. The Trustee shall
enclose with such request a copy of the Beneficiary’s representations and
written advice to the Grantor that it must respond to the Trustee’s request on
or before the 20th business day (which date shall be set forth in such written
advice) after the Beneficiary furnished such representations to the Trustee. If
the Grantor, in a writing delivered to the Trustee, agrees with the
Beneficiary’s representations in all respects, or if the Grantor does not
respond to the Trustee’s request by the 20th day deadline, the Trustee shall
make payment in accordance with the Beneficiary’s representations. If the
Grantor advises the Trustee in writing on or before the 20th day deadline that
it does not agree with any or all of the Beneficiary’s representations, the
Trustee immediately shall take whatever steps it in its sole discretion, deems
appropriate, including, but not limited to, a review of any notice furnished by
the Grantor pursuant to paragraph (e) hereof, to attempt to resolve the
difference(s) between the Grantor and the Beneficiary. If, however, the Trustee
is unable to resolve such difference(s) to its satisfaction within 60 business
days after its receipt of the Beneficiary’s representations, the Trustee shall
make payment at such time and in such form and manner as is allowed under the
Plans as of the date first stated above and as the Trustee, in its sole
discretion, selects. The Trustee shall be fully protected in making or
refraining from making any payment in accordance with the provisions of this
paragraph.

(c) Notwithstanding any other provision of the Trust Agreement to the contrary,
the Trustee shall, as directed, make payments hereunder before such payments are
otherwise due if the Grantor determines, based on a change in the tax or revenue
laws of the United States of America, a published ruling or similar announcement
issued by the Internal Revenue Service, a regulation issued by the Secretary of
the Treasury or his delegate, or a decision by a court of competent jurisdiction
involving a Beneficiary, or a closing agreement made under Code Section 7121
that is approved by the Internal Revenue Service and involves a Beneficiary,
that a Beneficiary has recognized or will recognize income for federal income
tax purposes with respect to amounts that are or will be payable to him under
the Plans before they are paid to him.

(d) Unless (contemporaneously with his submission of the written instrument
referred to in Paragraph (a) hereof) a Beneficiary furnishes documentation in
form and substance satisfactory to the Trustee that no withholding is required
with respect to a payment to be made to him from the Trust, the Trustee may
deduct from any such payment and federal or state taxes (other than FICA, FUTA
or local taxes) that may be required to be withheld. Notwithstanding the
foregoing, the Grantor may direct the Trustee with respect to the federal and
state withholding on such payments, and must direct the Trustee if any tax
withholding is required on a payment subject to state/local income taxes in a
state/locality other than the state/locality in which the Beneficiary currently
resides (“Non-resident taxes”). If applicable, the Grantor shall direct the
Trustee to remit any FICA, FUTA or local taxes to the Grantor and the Grantor
shall have the responsibility for determining, reporting and paying the FICA,
FUTA or local taxes to the appropriate tax authorities.

(e) The Trustee shall provide the Grantor with written confirmation of the fact
and time of any commencement of payments hereunder within 10 business days after
any payments commence to a beneficiary. The Grantor shall notify the Trustee in
the same manner of any payments it commences to make to a Beneficiary pursuant
to the Plans.

(f) The Trustee shall be fully protected in making or refraining from making any
payment or any calculations in accordance with the provisions of this Section 6.

7. Termination of the Trust and Reversion of Trust Assets. The Trust shall
terminate upon the first to occur of (i) the payment by the Grantor of all
amounts due the Beneficiaries under each of the Plans and the receipt by the
Trustee of a valid release to that effect from each of the Beneficiaries with
respect to payments made to him, or (ii) the twenty-first anniversary of the
death of the last survivor of the Beneficiaries who are in being on the date of
the execution of this Trust Agreement. Upon termination of the Trust, any and
all assets remaining in the Trust, after the payment to the Beneficiaries of all
amounts to which they are entitled and after payment of the expenses and
compensation in Sections 10 and 15(i) of this Trust Agreement, shall revert to
the Grantor and the Trustee shall promptly take such action as shall be
necessary to transfer any such assets to the Grantor. Notwithstanding the above,
the Grantor shall be obligated to take whatever steps are necessary to ensure
that the Trust is not terminated for a period of five (5) years following a
Change in Control as of the date of the execution of this Trust Agreement, such
steps to include, but not being limited to, the transfer to the Trustee of cash
or other assets pursuant to the provisions of Section 8(a) hereof.

8. Powers of the Trustee.

(a) Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

(b) If Trustee undertakes or defends any litigation arising in connection with
this Trust, Grantor agrees to indemnify Trustee against Trustee’s reasonable
costs, expenses and liabilities (including, without limitation, reasonable
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If Grantor does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.

(c) Trustee may consult with legal counsel (who may also be counsel for Grantor
generally) with respect to any of its duties or obligations hereunder, and
Trustee may hire agents, accountants, actuaries, investment advisors, financial
consultants or other professionals to assist it in performing any of its duties
or obligations hereunder. Grantor shall pay the reasonable expenses for services
by such individuals or entities, and if the Grantor does not pay such expenses
in a reasonably timely manner, Trustee may obtain payment from the Trust.

(d) Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.



--------------------------------------------------------------------------------

(e) The duties of the Trustee shall be limited to the assets held in the Trust,
and the Trustee shall have no duties with respect to assets held by any other
person including, without limitation, any other Trustee for the Plan(s). The
Grantor hereby agrees that the Trustee shall not serve as, and shall not be
deemed to be, a co-trustee under any circumstances. The Grantor may request the
Trustee to perform a recordkeeping service with respect to property held by
others and not otherwise subject to the terms of this Trust Agreement. To the
extent the Trustee shall agree to perform this service, its sole responsibility
shall be to accurately reflect information on its books which it has received
from an authorized party of the custodian of such property.

9. Resignation of Trustee and Appointment of Successor Trustee. Each Trustee
shall have the right to resign upon 30 days’ written notice to the Grantor,
during which time the Grantor shall appoint a “Qualified Successor Trustee.” If
no Qualified Successor Trustee accepts such appointment, the resigning Trustee
shall petition a court of competent jurisdiction for the appointment of a
“Qualified Successor Trustee.” For this purpose, a “Qualified Successor Trustee”
may be an individual or a corporation but may not be the Grantor, any person who
would be a “related or subordinate party” to the Grantor within the meaning of
Section 672(c) of the Code or a corporation that would be a member of an
“affiliated group” of corporations including the Grantor within the meaning of
Section 1504(a) of the Code if the words “80 percent” wherever they appear in
that section were replaced by the words “50 percent.” Upon the written
acceptance by the Qualified Successor Trustee of the trust and upon approval of
the resigning Trustee’s final account by those entitled thereto, the resigning
Trustee shall be discharged.

10. Trustee Compensation. The Trustee shall be entitled to receive as
compensation for its services hereunder the compensation (a) as negotiated and
agreed to by the Grantor and the Trustee, or (b) if not negotiated or if the
parties are unable to reach agreement, as allowed a trustee under the laws of
the State of Minnesota in effect at the time such compensation is payable. Such
compensation shall be paid by the Grantor; provided, however, that to the extent
such compensation is not paid by the Grantor, it shall be charged against and
paid from the Trust and the Grantor shall reimburse the Trust for any such
payment made from the Trust within 30 days of its receipt from the Trustee of
written notice of such payment.

11. Trustee’s Consent to Act and Indemnification of the Trustee. The Trustee
hereby grants and consents to act as Trustee hereunder. The Grantor agrees to
indemnify the Trustee and hold it harmless from and against all claims,
liabilities, legal fees and expenses that may be asserted against it, otherwise
than on account of the Trustee’s own negligence or willful misconduct (as found
by a final judgment of a court of competent jurisdiction) by reason of the
Trustee’s taking or refraining from taking any action in connection with the
Trust, whether or not the Trustee is a party to a legal proceeding or otherwise.

12. Prohibition Against Assignment. No Beneficiary shall have any preferred
claim on, or any beneficial ownership interest in, any assets of the Trust
before such assets are paid to the Beneficiary as provided in Section 6, and all
rights created under the Trust and the Plans shall be unsecured contractual
rights of the Beneficiary against the Grantor. No part of, or claim against, the
assets of the Trust may be assigned, anticipated, alienated, encumbered,
garnished, attached or in any other manner disposed of by any of the
Beneficiaries, and no such part or claim shall be subject to any legal process
or claims of creditors of any of the Beneficiaries.

13. Annual Accounting. The Trustee shall keep accurate and detailed accounts of
all investments, receipts and disbursements and other transactions hereunder,
and, within ninety days following the close of each calendar year, and within
ninety days after the Trustee’s resignation or termination of the Trust as
provided herein, the Trustee shall render a written account of its
administration of the Trust to the Grantor by submitting a record of receipts,
investments, disbursements, distributions, gains, losses, assets on hand at the
end of the accounting period and other pertinent information, including a
description of all securities and investments purchased and sold during such
calendar year. Written approval of an account shall, as to all matters shown in
the account, be binding upon the Grantor and shall forever release and discharge
the Trustee from any liability or accountability. The Grantor will be deemed to
have given his written approval if he does not object in writing to the Trustee
within one hundred and twenty days after the date of receipt of such account
from the Trustee. The Trustee shall be entitled at any time to institute an
action in a court of competent jurisdiction for a judicial settlement of its
account.

14. Notices. Any notice or instructions required under any of the provisions of
this Trust Agreement shall be deemed effectively given only if such notice is in
writing and is delivered personally or by certified or registered mail, return
receipt requested and postage prepaid, addressed to the addresses as set forth
below of the parties hereto. The address of the parties are as follows:

 

  (i) The Grantor:

 

    General Mills, Inc.

    Post Office Box 1113

    Number One General Mills Boulevard

    Minneapolis, MN 55440

    Attention: Treasurer

 

  (ii) The Trustee:

    Norwest Bank Minnesota, N.A.

    6th and Marquette Avenue

    Minneapolis, MN 55479-0069

    Attention: Administrative Officer



--------------------------------------------------------------------------------

The Grantor or Trustee may at any time change the address to which notices are
to be sent to it by giving written notice thereof in the manner provided above.

15. Miscellaneous Provisions.

(a) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Minnesota applicable to contracts made and to be
performed therein and the Trustee shall not be required to account in any court
other than one of the courts of such state.

(b) All section headings herein have been inserted for convenience of reference
only and shall in no way modify, restrict or affect the meaning or
interpretation of any of the terms or provisions of this Trust Agreement.

(c) This Trust Agreement is intended as a complete and exclusive statement of
the agreement of the parties hereto, supersedes all previous agreements or
understandings among them and may not be modified or terminated orally.

(d) The term “Trustee” shall include any successor Trustee.

(e) If a Trustee or Custodian hereunder is a bank or trust company, any
corporation resulting from any merger, consolidation or conversion to which such
bank or trust company may be a party, or any corporation otherwise succeeding
generally to all or substantially all of the assets or business of such bank or
trust company, shall be the successor to it as Trustee or custodian hereunder,
as the case may be without the execution of any instrument or any further action
on the part of any party hereto.

(f) If any provision of this Trust Agreement shall be invalid and unenforceable,
the remaining provisions hereof shall subsist and be carried into effect.

(g) The Plans are by this reference expressly incorporated herein and made a
part hereof with the same force and effect as if fully set forth at length. As
of the date first stated above, the terms of the Plans are as set forth in
Exhibit A attached hereto.

(h) The assets of the Trust shall be subject only to the claims of the Grantor’s
general creditors in the event of the Grantor’s bankruptcy or insolvency. The
Grantor shall be considered “bankrupt” or “insolvent” if the Grantor is
(A) unable to pay its debts when due or (B) engaged as a debtor in a proceeding
under the Bankruptcy Code, 11 U.S.C. Section 101 et seq. The Board of Directors
and the chief executive officer of the Grantor must notify the Trustee of the
Grantor’s bankruptcy or insolvency within three (3) days following the
occurrence of such event. Upon receipt of such a notice, or, upon receipt of a
written allegation from a person or entity claiming to be a creditor of the
Grantor that the Grantor is bankrupt or insolvent, the Trustee shall discontinue
payments to Beneficiaries. The Trustee shall, as soon as practicable after
receipt of such notice or written allegation, determine whether the Grantor is
bankrupt or insolvent. If the Trustee determines, based on such notice, written
allegation, or such other information as it deems appropriate, that the Grantor
is bankrupt or insolvent, the Trustee shall hold the assets of the Trust for the
benefit of the Grantor’s general creditors, and deliver any undistributed assets
to satisfy the claims of such creditors as a court of competent jurisdiction may
direct. The Trustee shall resume payments to Beneficiaries only after it has
determined that the Grantor is not bankrupt or insolvent, is no longer bankrupt
or insolvent (if the Trustee determined that the Grantor was bankrupt or
insolvent), pursuant to an order of a court of competent jurisdiction. Unless
the Trustee has actual knowledge of the Grantor’s bankruptcy or insolvency, the
Trustee shall have no duty to inquire whether the Grantor is bankrupt or
insolvent. The Trustee may in all events rely on such evidence concerning the
Grantor’s solvency as may be furnished to the Trustee which will give the
Trustee a reasonable basis for making a determination concerning the Grantor’s
solvency.

If the Trustee discontinues payment of benefits from the Trust pursuant to this
Section 15(h) and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
which would have been made to each Beneficiary (together with interest) during
the period of such discontinuance, less the aggregate amount of payments made to
the Beneficiary by the Grantor in lieu of the payments provided for hereunder
during any such period of discontinuance.

(i) Any reference hereunder to a Beneficiary shall expressly be deemed to
include, where relevant, the beneficiaries of a Beneficiary duly appointed under
the terms of the Plans. A Beneficiary shall cease to have such status once any
and all amounts due such Beneficiary under the Plan have been satisfied.

(j) Any reference hereunder to the Grantor shall expressly be deemed to include
the Grantor’s successor and assigns.

(k) Whenever used herein, and to the extent appropriate, the masculine, feminine
or neuter gender shall include the other two genders, the singular shall include
the plural and the plural shall include the singular.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this TRUST AGREEMENT as of
this 26th day of September, 1988.

 

     GRANTOR:    GENERAL MILLS, INC. Attest:    /s/ Ivy S. Bernhardson    By:
/s/ C. L. Whitehill Name: Ivy S. Bernhardson    Name: C. L. Whitehill Title:
Assistant Secretary    Title: Senior Vice President    TRUSTEE:    NORWEST BANK
MINNESOTA, N.A. Attest:    /s/ Gary R. Porter    By: /s/ Jill Greene Name: Gary
R. Porter    Name: Jill Greene Title: Vice President    Title: Assistant Vice
President